Citation Nr: 0828670	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  03-26 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted 
which is sufficient to reopen the previously-denied claim of 
entitlement to service connection for a chest disorder.

2.  Whether new and material evidence has been submitted 
which is sufficient to reopen the previously-denied claim of 
entitlement to service connection for a kidney disorder.

3.  Whether new and material evidence has been submitted 
which is sufficient to reopen the previously-denied claim of 
entitlement to service connection for a nervous disorder.

4.  Entitlement to service connection for residuals of 
Giardia Lambia infestation.

5.  Entitlement to service connection for peptic ulcer 
disease.

6.  Entitlement to service connection for residuals of head 
trauma.

7.  Entitlement to service connection for fracture of the 
body.

8.  Entitlement to service connection for headaches.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from January 1971 to June 1971.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The RO in San Juan, Puerto Rico 
currently has jurisdiction over the claims.

Procedural history

Service connection for a chest disorder was initially denied 
in a June 1972 rating decision, which the veteran did not 
appeal.  Additional service records were subsequently 
associated with the claims folder, and the RO confirmed the 
prior denial of the chest disorder claim in a June 1973 
rating action.  In July 1973, the RO denied service 
connection for nervous and kidney disorders.  The veteran did 
not perfect an appeal of any of those decisions.

In the above-referenced December 2002 rating action, the RO 
denied the veteran's claims of entitlement to service 
connection for residuals of Giardia Lambia infestation, 
peptic ulcers, headaches, residuals of head trauma and 
fractures of the body.  The RO also determined that new and 
material evidence had not been submitted which was sufficient 
to reopen the previously-denied claims of entitlement to 
service connection for a chest disorder, a kidney disorder 
and a nervous disorder.  

The veteran presented personal testimony before a Decision 
Review Officer (DRO) at a hearing which was conducted at the 
San Juan RO in October 2003.  The transcript of the hearing 
is associated with the veteran's claims folder.  The DRO 
subsequently issued a supplemental statement of the case 
(SSOC) in December 2003 which continued to deny the veteran's 
claims.

This case was remanded by the Board in August 2004 for 
additional evidentiary development.  This was accomplished, 
and in November 2007 the VA Appeals Management Center in 
Washington, DC (AMC) issued a SSOC which continued to deny 
the veteran's claims.  The veteran's claims folder has been 
returned to the Board for further appellate proceedings.

Remanded issue

The issue of entitlement to service connection for headaches 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the AMC.




FINDINGS OF FACT

1.  In an unappealed June 1973 decision, the RO confirmed the 
denial of the veteran's claim of entitlement to service 
connection for a chest disorder. 

2.  The evidence associated with the claims folder subsequent 
to the June 1973 RO rating decision is cumulative and 
redundant of the evidence of record at the time of the last 
prior final denial, and does not raise a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for a chest disorder.  

3.  In an unappealed July 1973 decision, the RO denied the 
veteran's claims of entitlement to service connection for 
nervous and kidney disorders.

4.  The evidence associated with the claims folder subsequent 
to the July 1973 RO rating decision is cumulative and 
redundant of the evidence of record at the time of the last 
prior final denial, and does not raise a reasonable 
possibility of substantiating the claims of entitlement to 
service connection for nervous and kidney disorders.  

5.  The competent medical evidence of record does not support 
a finding that current residuals of Giardia Lambia 
infestation exist.

6.  The competent medical evidence of record does not support 
a finding that current peptic ulcer disease exists.

7.  The competent medical evidence of record does not support 
a finding that current residuals of head trauma exist.

8.  The competent medical evidence of record does not support 
a finding that a current disability manifested by fracture of 
the body exists.




CONCLUSIONS OF LAW

1.  The June 1973 RO decision is final.  38 U.S.C.A. § 7105 
(West 2002); 
38 C.F.R. §§ 3.104, 20.1103 (2007).

2.  Since the June 1973 RO decision, new and material 
evidence has not been received which is sufficient to reopen 
the claim of entitlement to service connection for a chest 
disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).

3.  The July 1973 RO decision is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2007).

4.  Since the July 1973 RO decision, new and material 
evidence has not been received which is sufficient to reopen 
the claims of entitlement to service connection for nervous 
and kidney disorders.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2007).

5.  Residuals of Giardia Lambia infestation were not incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2007).

6.  Peptic ulcer disease was not incurred in or aggravated by 
active military service, and such may not be so presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).

7.  Residuals of head trauma were not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2007).

8.  A disability manifested by fracture of the body was not 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for chest, nervous and 
kidney disorders.  Implicit in these claims is the contention 
that new and material evidence which is sufficient to reopen 
the previously-denied claims has been received.  
Additionally, the veteran seeks service connection for 
Giardia Lambia infestation residuals, peptic ulcer disease, 
residuals of head trauma and fracture of the body.  [As 
detailed in the Introduction above, the headache claim is 
being remanded for additional evidentiary development.]

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  
Stegall considerations

As was alluded to in the Introduction, the Board remanded 
this case in August 2004. In essence, the Board instructed 
the agency of original jurisdiction (AOJ) to obtain VA 
medical evidence identified by the veteran during his 
personal hearing.  The AOJ was then to readjudicate the 
claim.

The identified records were associated with the claims 
folder, and as detailed above the AMC readjudicated the claim 
in the November 2007 SSOC.  Thus, the Board's remand 
instructions have been complied with.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998) [where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The VCAA duty 
to notify currently applies to all issues on appeal; the 
standard of review and duty to assist provisions, however, do 
not apply to the previously-denied claims unless such is 
reopened.  See Holliday v. Principi, 14 Vet. App. 280 (2000) 
[the Board must make a determination as to the applicability 
of the various provisions of the VCAA to a particular claim].

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

As alluded to above, this standard does not apply to a claim 
to reopen until such claim has in fact been reopened.  The 
standard of review as to the issues involving the submission 
of new and material evidence will be set forth where 
appropriate below.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements for his service connection claims in a letter 
from the RO dated October 4, 2002, including evidence of "a 
relationship between your current disability and an injury, 
disease, or event in service."  The October 2002 letter also 
indicated presumptive service connection was available for 
certain chronic diseases which manifest within a particular 
period of time.

With respect to notice regarding new and material evidence, a 
subsequent VCAA letter from the AMC dated August 25, 2004 
specifically explained that the veteran's claims for chest, 
nervous and kidney disorders were previously denied by the RO 
and that evidence sufficient to reopen the veteran's 
previously denied claims must be "new and material," 
closely mirroring the regulatory language of 38 C.F.R. 
§ 3.156(a).  Moreover, the veteran was advised via the 
December 2002 rating decision as to the reasons his claims 
were previously denied-namely that there was no record that a 
chest disability existed and there was no indication of 
incurrence of a nervous disorder or kidney disorder in 
service.  As such, the Board finds that the veteran has 
received adequate notification pursuant to Kent v. Nicholson, 
20 Vet. App. 1 (2006).  

In addition, the RO informed the veteran of VA's duty to 
assist him in the development of his claims in the above-
referenced October 2002 and August 2004 letters, whereby the 
veteran was advised of the provisions relating to the VCAA.  
Specifically, the veteran was advised in the August 2004 
letter that VA is responsible for obtaining records from any 
Federal agency, to include military records, outpatient 
records from VA treatment facilities and records from the 
Social Security Administration.  The August 2004 letter 
specifically indicated that outpatient record from the VA 
Medical Center (VAMC) in San Juan had been requested on the 
veteran's behalf.  With respect to private treatment records, 
the August 2004 VCAA letter informed the veteran that VA 
would make reasonable efforts to obtain relevant records not 
held by a Federal agency.  Included with the October 2002 and 
August 2004 letters were copies of VA Form 21-4142, 
Authorization and Consent to Release Information, and the 
letters asked that the veteran complete this release so that 
VA could obtain these records.  The veteran was also advised 
in the letters that VA medical examinations would be 
scheduled if necessary to decide his claims. 

The August 2004 letter further emphasized: "You must give us 
enough information about your records so that we can request 
them from the agency or person that has them.  If the holder 
of the records declines to give us the records or asks for a 
fee to provide them, we'll notify you of the problem.  It's 
your responsibility to make sure we receive all requested 
records that aren't in the possession of a Federal department 
or agency" [Emphasis as in original]. 

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status [not at issue here]; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective 
date.  Because a service connection claim is comprised of 
five elements, the Court further held that the notice 
requirements of section 5103(a) apply generally to all five 
elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded. 

With respect to the instant claims, element (1), veteran 
status, is not at issue.  Moreover, elements (4) and (5), 
degree of disability and effective date, are rendered moot 
via the RO's denial of service connection.  In other words, 
any lack advisement as to those two elements is meaningless, 
because a disability rating and effective date were not 
assigned.  The veteran's claims of entitlement to service 
connection was denied based on elements (2), existence of a 
disability, and (3), connection between the veteran's service 
and the claimed disability.  As explained above, he has 
received proper VCAA notice as to his obligations, and those 
of VA, with respect to those crucial elements.

Because as discussed below the Board is denying the veteran's 
claims [with the exception of the headache claim, which is 
being remanded], elements (4) and (5) remain moot.

The veteran was not provided complete notice of the VCAA 
prior to the initial adjudication of his claims in December 
2002.  The Board is of course aware of the Court's decision 
in Pelegrini v. Principi, 17 Vet. App. 412 (2004), which 
appears to stand for the proposition that VCAA notice must be 
sent prior to adjudication of an issue by the RO.  Crucially, 
the veteran was provided with additional VCAA notice through 
the August 2004 VCAA letter, and his claims were 
readjudicated in the November 2007 SSOC, after he was 
provided with the opportunity to submit evidence and argument 
in support of his claims and to respond to the VA notice.  
Thus, any VCAA notice deficiency has been rectified, and 
there is no prejudice to the veteran in proceeding to 
consider his claims on the merits.  The veteran has pointed 
to no prejudice resulting from the timing of the VCAA notice.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the appellant].   

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in the 
provisions of 38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) 
(West 2002).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for 
benefits, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A (West 2002).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his service connection claims, and that there is 
no reasonable possibility that further assistance would aid 
in substantiating them.  In particular, the RO has obtained 
reports of VA treatment of the veteran.  

The veteran has not been provided with VA examinations as to 
his claimed residuals of Giardia Lambia infestation, peptic 
ulcer disease, residuals of head trauma and fracture of the 
body.  The duty to assist includes providing a medical 
examination or obtaining a medical opinion if such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2007).  As explained below, there is no competent 
medical evidence that the claimed disorders currently exist.  
Therefore, given the facts of this case, the Board finds that 
an examination or medical opinion as to the veteran's service 
connection claims are not necessary.  

The circumstances presented in this request are distinguished 
from those set forth in Charles v. Principi, 16 Vet. App. 370 
(2002), in which VA was required to obtain a nexus opinion 
when there was acoustic trauma in service and competent 
evidence of a current disability.  Here, there is absolutely 
no evidence of current disability.  
See 38 U.S.C.A. § 5107(a) (West 2002).

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  He 
has been ably represented by his service organization.  He 
has declined the option of a personal hearing.

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

Therefore, the Board will proceed to a decision.  





1.  Whether new and material evidence has been submitted 
which is sufficient to reopen the previously-denied claim of 
entitlement to service connection for a chest disorder.

2.  Whether new and material evidence has been submitted 
which is sufficient to reopen the previously-denied claim of 
entitlement to service connection for a kidney disorder.

3.  Whether new and material evidence has been submitted 
which is sufficient to reopen the previously-denied claim of 
entitlement to service connection for a nervous disorder.

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Service connection presupposes a diagnosis of a current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  A "current disability" means a disability shown by 
competent medical evidence to exist.  See Chelte v. Brown, 10 
Vet. App. 268 (1997).  



Finality/new and material evidence

In general, VA rating decisions that are not timely appealed 
are final.  
See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 
(2007).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed 
claim may be reopened when new and material evidence is 
presented or secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claims and present the reasonable 
possibility of substantiating the claims.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 
(2007)].  This change in the law pertains only to claims 
filed on or after August 29, 2001.  Because the veteran's 
claims to reopen were initiated in September 2002, the claims 
will be adjudicated by applying the revised section 3.156.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
related to an unsubstantiated fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2007).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992).



Analysis

The veteran seeks entitlement to service connection for 
chest, nervous and kidney disorders.  Implicit in his claims 
is the contention that new and material evidence has been 
received which is sufficient to reopen the claims.   

The most recent decision denying service connection for a 
chest disorder was an unappealed June 1973 RO decision, and 
the most recent decision denying service connection for 
nervous and kidney disorders was an unappealed July 1973 RO 
decision.  At the time of that decision, the following 
evidence was of record.

Service medical records show that in March 1971 the veteran 
was hospitalized for numerous physical complaints.  He 
evidenced a sternal contusion.  Though the veteran complained 
of chest pain with repeated episodes of hyperventilation, no 
objective findings were made, and a psychiatric consult 
revealed nothing in the veteran's behavior suggestive of 
psychotic disturbances, anxiety or depression.  A diagnosis 
of "passive aggressive personality" was made at the time. 
The veteran's April 1971 separation examination, as well as 
his May 1972 VA examination, was negative for chest, nervous 
or kidney disorders.  

The RO's denials in June 1973 and July 1973 were predicated 
on the absence of a diagnosed disability [Hickson element 
(1)] with respect to the chest claim and absence of in-
service incurrence of a disease or injury [Hickson element 2] 
for the kidney and nervous disorder claims.  In addition, 
Hickson element (3), medical nexus, was also necessarily 
lacking.  Those decisions are final.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2007).  

As explained above, the veteran's claims for service 
connection may be reopened if he submits new and material 
evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2007); 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  
Therefore, the Board's inquiry will be directed to the 
question of whether any additionally received (i.e. after 
June 1973 for the chest claim and July 1973 for the nervous 
disorder and kidney disorder claims) evidence bears directly 
and substantially upon the specific matter under 
consideration, namely whether the veteran has evidence of in-
service incurrence of a kidney or nervous disorder and/or a 
current diagnosis of chest disorder.  See 38 C.F.R. § 3.156 
(2007).

After reviewing the record, and for reasons expressed 
immediately below, the Board is of the opinion that new and 
material evidence sufficient to reopen the claims has not 
been submitted.

The evidence added to the veteran's claims folder since that 
time consists of VA outpatient treatment records, the 
veteran's written statements and the October 2003 DRO hearing 
testimony. 
 
The recent VA medical records document ongoing medical 
treatment for various health issues.  Those records do not 
indicate that the veteran has any current chest disability or 
establish in-service incurrence of chest, nervous or kidney 
disorders.  As such, these medical records are not new and 
material.  See Villalobos v. Principi, 3 Vet. App. 450 (1992) 
[evidence that is unfavorable to a claimant is not new and 
material]; see also Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) [the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact, i.e., the lack of evidence is itself 
evidence].  In the absence of a current chest disability or 
in-service incurrence of kidney or nervous disorders, medical 
nexus remains lacking also.

With respect to the veteran's own statements and testimony to 
the effect that he has a current chest disability or incurred 
kidney or nervous disorders in service, these are essentially 
reiterations of similar contentions raised prior to the June 
1973 and July 1973 rating decisions, and accordingly are not 
new.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  
Moreover, lay persons without medical training, such as the 
veteran, are not competent to opine on medical matters such 
as diagnosis and etiology.  In Moray v. Brown, 5 Vet. App. 
211 (1993), the Court noted that laypersons are not competent 
to offer medical opinions and that such evidence does not 
provide a basis on which to reopen a claim for service 
connection.  In Routen v. Brown, 10 Vet. App. 183, 186, 
(1997), the Court noted "[l]ay assertions of medical 
causation . . . cannot suffice to reopen a claim under 38 
U.S.C.A. 5108."

In short, the additionally added evidence does not serve to 
establish, or even suggest, that the veteran has a current 
chest disability or in-service kidney or nervous disorders.  
The evidence submitted subsequent to the June 1973 and July 
1973 denials of the veteran's claims is therefore cumulative 
and redundant of the evidence of record at those times, and 
it therefore does not raise a reasonable possibility of 
substantiating the claims.  See 38 C.F.R. § 3.156(a) (2007).  

Accordingly, new and material evidence has not been 
submitted, and the claims for entitlement to service 
connection for chest, kidney and nervous disorders are not 
reopened.  The benefits sought on appeal remain denied.

The Board views its discussion above as sufficient to inform 
the veteran of the elements necessary to reopen his claim 
should he desire to do so in the future. 
See Graves v. Brown, 8 Vet. App. 522, 524 (1996).  In 
particular, it is incumbent upon him to submit to VA 
competent medical evidence documenting the existence of a 
current chest disability and in-service kidney or nervous 
disorders.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000), [a veteran seeking disability benefits must establish 
a connection between the veteran's service and the claimed 
disability].






	(CONTINUED ON NEXT PAGE)




4.  Entitlement to service connection for residuals of 
Giardia Lambia infestation.

5.  Entitlement to service connection for peptic ulcer 
disease.

6.  Entitlement to service connection for residuals of head 
trauma.

7.  Entitlement to service connection for fracture of the 
body.

Because these issues involve the application of identical law 
to similar facts, in the interest of economy the Board will 
address them together.

Relevant law and regulations

The law and regulations pertinent to service connection are 
detailed above and need not be repeated for the sake of 
brevity.

For certain chronic disorders, including peptic ulcers, 
service connection may be granted if the disease becomes 
manifest to a compensable degree within one year following 
separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

Analysis

Concerning Hickson element (2), in-service disease or injury, 
the veteran claims that he was involved in a fight during 
active service in which he sustained a blow to the head.  See 
the October 2003 hearing transcript, page 2.  However, the 
service medical records are negative for evidence of head 
trauma, fracture of the body, or peptic ulcer disease in 
service or within the one-year presumptive period following 
service.  The Board notes a diagnosis of "R/O peptic ulcer 
disease" made in March 1971; however, the Board notes that 
the common meaning of the medical abbreviation "R/O" is 
"rule out."  See page 312, Medical Abbreviations, 12th 
Edition, Neil M. Davis, MS, PharmD., FASHP (2005).  
The veteran's March 1971 hospitalization report does indicate 
Giardia Lambia manifestation.  This element has arguably been 
met for that claim.  The Board further observes, however, 
that the report of the veteran's April 1971 separation 
examination was negative for residuals of this manifestation, 
or any of the veteran's claimed disabilities.  

The veteran's post service medical records are utterly devoid 
of any reference to residuals of Giardia Lambia infection, 
peptic ulcer disease, residuals of head trauma or fracture of 
the body.  There are of record detailed physical examination 
reports of the veteran from the VA Medical Center in San 
Juan.  The veteran reported a number of medical problems, but 
he did not mention these problems.  The examining clinicians 
similarly did not refer to any of these claimed disabilities 
in their reports.  Moreover, the veteran himself denied any 
post-service problems with respect to the claim for residuals 
of the Giardia Lambia infection.  See the October 2003 
hearing transcript, page 4. 

In short, there is no competent medical evidence of any 
current disability related to the in-service manifestation of 
Giardia Lambia, and the veteran himself has not indicated 
that any chronic residuals exist.  Nor is there evidence of 
current peptic ulcer disease, residuals of head trauma or 
fracture of the body.  Because the record contains no 
competent medical evidence establishing the presence of any 
of the claimed disabilities, service connection is not 
warranted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
[service connection cannot be granted if the claimed 
disability does not exist].  Accordingly, Hickson element (1) 
has not been met, and the claims fail on this basis alone.  

With respect to the remaining Hickson element, medical nexus, 
in the absence of a current disability medical nexus is an 
impossibility.  Indeed, there is of record no medical opinion 
which indicates or even suggests that there exists any 
current disability which is related to the veteran's in-
service Giardia Lambia manifestation or that current peptic 
ulcer disease, residuals of head trauma or fracture of the 
body exist and are related to service.
In conclusion, for reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claims.  The benefits sought on appeal 
are therefore denied.


ORDER

The request to reopen the previously denied claim of 
entitlement to service connection for a chest disorder is 
denied.

The request to reopen the previously denied claim of 
entitlement to service connection for a nervous disorder is 
denied.

The request to reopen the previously denied claim of 
entitlement to service connection for a kidney disorder is 
denied.

Service connection for residuals of Giardia Lambia 
infestation is denied.

Service connection for peptic ulcer disease is denied.

Service connection for residuals of head trauma is denied.

Service connection for fracture of the body is denied.


REMAND

8.  Entitlement to service connection for headaches.  

In this case, the medical evidence indicates that the veteran 
has been diagnosed with headaches.  See, e.g., a July 1991 VA 
outpatient record.  Hickson element (1) has therefore been 
met.  With respect to Hickson element (2), the veteran's 
service medical records show a number of complaints of 
headaches during the veteran's short period of service, 
including on his report of medical history for his April 1971 
separation examination.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
service connection claims, VA must provide a medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service; and 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.  

This case presents certain medical questions which cannot be 
answered by the Board.  These questions concern the 
relationship, if any, between the veteran's current headaches 
and the in-service notation of such.  These questions must be 
addressed by an appropriately qualified medical professional.  
See Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) [the 
Board is prohibited from exercising its own independent 
judgment to resolve medical questions].

A medical opinion is therefore necessary.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 
3.159(c)(4) (2007) [a medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim].

Accordingly, the issue is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should arrange for a 
physician to review the veteran's 
VA claims folder and provide an 
opinion, with supporting rationale, 
as to whether the veteran's 
currently diagnosed headaches are 
related to his military service, to 
include notations of headaches 
therein.  If the reviewing 
physician finds that physical 
examination of the veteran and/or 
diagnostic testing is necessary, 
such should be accomplished.  A 
report should be prepared and 
associated with the veteran's VA 
claims folder.

2.  After undertaking any 
additional development deemed by it 
to be appropriate, VBA should then 
readjudicate the veteran's claim of 
entitlement to service connection 
for headaches.  If the benefit 
sought on appeal remains denied, 
the veteran and his representative 
should be provided a SSOC and given 
an appropriate opportunity to 
respond.  Thereafter, the case 
should be returned to the Board for 
further consideration, if otherwise 
in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


